Title: To George Washington from Anthony Whitting, 31 October 1792
From: Whitting, Anthony
To: Washington, George



Honrd Sir
Mount Vernon Octor 31st 1792

Your Letter of the 21st I had the Honor to receive on Wednesday last with the Bill of Scantling & List of plants from Norfolk these the Gardener had plac’d in the Green House, The Sugar Maple seed (not knowing the time for sowing it) I persuaded the Gardener to sow a part of it imediately & keep the Other ‘till Spring The bill of Scantling I took to Alexa. on Friday and inform’d You the price & time it could be deliver’d if I could Get Your Answer this Week which occasioned my writing from thence The White Oak cannot be engag’d there, nor I believe in this Neighborhood I do not perfectly understand the progression mentioned in the Bill 425 ps. of White Oak runing progressively from 12. feet to 20 in length. I Guess may mean an equal Number 12 feet 13–14–15–16 and so on to 20 if it should not be so Should be Glad to be inform’d These as I before mentioned I think must be sawed here McIvir & McKenzie have engaged to deliver the pine Scantling & plank if you Sir approve of the price & time—Boatswain & Charlotte have both had the flux but Charlotte very lightly Boatswain has been bad I sent for Docr Craik last Saturday who gave them Medecine which seemd to relieve them The Docr Orderd them Rice Water but I can find none in the House Charlotte had a sore throat he order’d her Honey & Vinegar of the former there is none likewise, He Scolded said medecine would not cure them if they had not things proper for them likewise He wish’d me to buy a Quantity of Rice says the people in Sickness Ought always to have of it of this I must wait Your direction a Gallon of Honey likewise he says is necessary—He informs me the Major took what honey there was in the House with him it being very proper for his complaint.
We have several Old Horses that are not Worth keeping thro Winter One at Ferry has not done one days work these 18 months 2 at Muddy hole one a horse with the Pole evil which I think will neve Get well the Other an Old Mare was not Capable of work last summer Likewise the Horses calld Old Chatham and the

Lame Horse that used to go in the Waggon now in a one horse Cart, If any thing could be Got for them it might be well but they are not worth keeping after Christmas.
I dont find any of our fields of Wheat turnd out equal to N. 6. frenchs, not even Dogue Run N. 6 (which I thought was an excellent field of Wheat) will not be equal to the above.
I have enclosed the Quantity of Clover seed wanting at the different plants. River plantation & I think Dogue run may be well worth sowing but as to the Others I dont expect much will come from them only the introducing it in the Grounds, Of this You Will please to Consider & let me know Clover seed is very expensive & none can with propriety be sav’d in this part of the Country we have of What was sent last season abt 2½ or 3 bushs. and Shall have (Growing last summer) as much Timothy seed as will be wanted. I am Honrd Sir Your Obdt Servt

A. Whitting


P.S. By the Capn of the Norfolk packet I am informd Major Washington arriv’d at Colo. Bassetts on Wednesday Evening following the Sunday they left Mount Vernon he Continued very well during the passage and in Good Spirits.

